Appellant was convicted in the District Court of Brazos County of transporting intoxicating liquor, and his punishment fixed at confinement in the penitentiary for a period of one year.
Appellant raises a number of questions in various ways in the record, each complaint in which has been carefully examined, but all of the legal questions raised have been settled by decisions of this court on exactly similar questions, adversely to the contentions made by appellant and no good purpose will be served by any discussion of them in this opinion.
Appellant complains that the testimony is insufficient to support the verdict. It is shown by testimony that on the date alleged in the indictment appellant and a man named Prescott and a couple of negroes came by the home of a witness who lived about four miles from College Station in Brazos county. They had some car trouble. The witness near whose home said party came went down to the scene and rendered some assistance, and Prescott tried to induce him to drink some whisky, which he said they had there in the car, and told him that if he wanted it he was as welcome to it as the flowers in May. Quite a bit of conversation in regard to the whisky was testified to by this witness. The conversation was had in the presence of appellant. After fixing up the car the party drove on, appellant driving. The witness then telephoned to the sheriff and the officer went out and searched the car in question and found in it a half gallon jug of whisky and a half gallon jar of whisky. The jug was in a sack between the seats and the jar was under the back seat. Appellant's defense was that he was requested by Prescott to drive him in said car on the day in question. He disclaimed any connection with the whisky. We do not think it indispensable to a conviction that the transporter of whisky have any pecuniary interest in it, or that he exercise any claim of ownership, or that he have the custody thereof. If it be conceded that there was no testimony to show that appellant knew there was whisky in the car which he was driving, until the conversation had with the witness first above mentioned, still there could be no seeming claim that he did not know after that that he was driving a car in which there was whisky. The trial court submitted the issue fairly to the jury, instructing them upon the law of principals and telling them that unless they believed beyond a reasonable doubt that the appellant either alone or acting with Prescott *Page 633 
transported the liquor in question, he should be found not guilty.
We are unable to agree with appellant's contention that the evidence is not sufficient to support the verdict, and an affirmance is ordered.
Affirmed.
                          ON REHEARING                         March 14, 1923.